DETAILED ACTION

This office action is a response to the application filed on 03/30/2020. Present application is a continuation of application 15/624,354 filed on 6/15/2017, which claims priority from the following provisional applications: 62/350,550 filed on 6/15/2016; 62/373,691 filed on 8/11/2016; 62/399,921 filed on 9/26/2016; and 62/401,062 filed on 9/28/2016. Claims 1-20 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-18 of U.S. Patent No. 10631319. Regarding claims 1-19, although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by claims 1-15 and 17-18 of the Patent. Regarding claim 20, although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application is an obvious variation of claim 14 of the Patent. 
Regarding claims 1-20, the Patent discloses as set forth below:

Claims of the Instant Application (16/825,516)
Claims of the Patent (10631319)
Claim 1:
An apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to an access network via its communication circuitry, the 
receiving one or more grant-less configurations including a first grant-less access allocation and/or a second grant-less access allocation, the first and second grant-less access allocations defining first and second time and frequency resources, respectively;
transmitting a message uplink in the access network using the first time and, frequency resources defined by the first grant-less access allocation, so as to make a grant-less transmission in accordance with the one or more grant-less configurations;
when a transmission redundancy value is greater than one, transmitting the message again uplink to the access network using the first and/or second time and frequency resources defined by the first and/or second grant-less access allocation, respectively.

An apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to an access network via its communication circuitry, the 
receiving a grant-less configuration that includes a first grant-less access allocation and/or a second grant-less access allocation, the first and second grant-less access allocations defining first and second time and frequency resources, respectively;
transmitting a message uplink in the access network using the first time and frequency resources defined by the first grant-less access allocation, so as to make a grant-less transmission in accordance with the grant-less configuration;
when a transmission redundancy value is greater than one, transmitting the message again uplink to the access network using the first and/or second time and frequency resources defined by the first and/or second grant-less access allocation, respectively.

 The apparatus as recited in claim 1, wherein the one or more grant-less configurations include at least a first grant-less configuration 

Claim 3:
The apparatus as recited in claim 1, wherein the one or more grant-less configurations are received via a static configuration carried on dedicated Radio Resource Control message sent to the apparatus.
Claim 2:
The apparatus as recited in claim 1, wherein the first and second grant-less configurations are received via a static configuration carried on dedicated Radio Resource Control message sent to the apparatus.
Claim 4:
The apparatus as recited in claim 1, the first and second grant-less access allocations are indicated via a dynamic indication carried on a downlink control channel from the access network.
Claim 3:
The apparatus as recited in claim 1, the first and second grant-less access allocations are received via a dynamic indication carried on a downlink control channel from the access network.
Claim 5:
The apparatus as recited in claim 4, wherein an activation indication and a deactivation indication are also received on the downlink control channel from the access network.
Claim 4:
The apparatus as recited in claim 3, wherein an activation indication and a deactivation indication are also received on the downlink control channel from the access network.
Claim 6:
The apparatus as recited in claim 4, wherein the downlink control channel is a dedicated control channel.
Claim 5:
The apparatus as recited in claim 3, wherein the downlink control channel is a dedicated control channel.
Claim 7:




The apparatus as recited in claim 7, wherein the grant-less identifier is from the access network.
Claim 7:
The apparatus as recited in claim 6, wherein the grant-less identifier is from the access network.
Claim 9:
The apparatus as recited in claim 1, wherein the first and second grant-less allocations comprise a time interval.
Claim 8:
The apparatus as recited in claim 1, wherein the first and second grant-less allocations comprise a respective time interval during which a specific access allocation scheme is applied.
Claim 10:
The apparatus as recited in claim 9, wherein the time interval comprises one or more respective contention spaces available for selection for a grant-less transmission.
Claim 9:
The apparatus as recited in claim 8, wherein the time intervals each comprise one or more respective contention spaces available for selection for a grant-less transmission.
Claim 11:
The apparatus as recited in claim 1, wherein the grant-less configuration further comprises the transmission redundancy value and a redundancy version associated with the transmission redundancy value.
Claim 10:
The apparatus as recited in claim 1, wherein the grant-less configuration further comprises the transmission redundancy value and a redundancy version associated with the transmission redundancy value.
Claim 12:
The apparatus as recited in claim 1, wherein the grant-less configuration further comprises 

The apparatus as recited in claim 1, wherein the grant-less configuration further comprises 

The apparatus as recited in claim 1, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising:
transmitting an uplink grant-less transmission that includes a front-load reference signal that is allocated at a first symbol of the uplink grant-less transmission.
Claim 12:
The apparatus as recited in claim 1, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising:
transmitting an uplink grant-less transmission that includes a front-load reference signal that is allocated at a first symbol of the uplink grant-less transmission.
Claim 14:
The apparatus as recited in claim 13, wherein the front-load reference signal further comprises a grant-less identifier.
Claim 13:
The apparatus as recited in claim 12, wherein the front-load reference signal further comprises a grant-less identifier.
Claim 15:
An apparatus comprising a processor, memory, and communication circuitry, the apparatus being connected to a user equipment via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:

receiving a message uplink from a user equipment at the first time and frequency resources defined by the first grant-less access allocation; and
when a transmission redundancy value is greater than one, receiving the message again at the first and/or second time and frequency resources.

An apparatus comprising a processor, memory, and communication circuitry, the apparatus being connected to a user equipment via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising:

receiving a message uplink from a user equipment at the first time and frequency resources defined by the first grant-less access allocation; and
when a transmission redundancy value is greater than one, receiving the message again at the first and/or second time and frequency resources.

The apparatus as recited in claim 15, wherein the one or more grant-less configurations include at least a first grant-less configuration and a second grant-less configuration, the first grant-less configuration including the first grant-less access allocation, the second grant-less configuration including the second grant-less access allocation.
Claim 14

Claim 17:
The apparatus as recited in claim 15, wherein the one or more grant-less configurations are sent on a dedicated Radio Resource Control channel to the user equipment.
Claim 15:
The apparatus as recited in claim 14, wherein the grant-less configuration is sent on a dedicated Radio Resource Control channel to the user equipment.

The apparatus as recited in claim 15, wherein the first and second grant-less access allocations are activated and/or deactivated on one or more downlink control channels.
Claim 17:
The apparatus as recited in claim 16, wherein the first and second grant-less access allocations are activated and/or deactivated on the one or more downlink control channels.
Claim 19:
The apparatus as recited in claim 18, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising:
sending a grant-less identifier, such that the downlink control channel is scrambled with the grant-less identifier.
Claim 18:
The apparatus as recited in claim 17, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform further operations comprising:
sending a grant-less identifier, such that the downlink control channel is scrambled with the grant-less identifier.
Claim 20:
A wireless communication method comprising:
sending one or more grant-less configurations including a first grant-less access allocation and/or a second grant-less allocation, the first and second grant-less access allocation defining first and second time and frequency resources, respectively;
receiving a message uplink from a user equipment at the first time and frequency 
when a transmission redundancy value is greater than one, receiving the message again at the first and/or second time and frequency resources.



Regarding claim 1, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because the conflicting claims include similar features of receiving one or more grant-less configurations including a first and second grant-less access allocations; transmitting an uplink message using first time and frequency resources defined by the first grant-less allocation; and transmitting the message again when a transmission redundancy value is greater than one. 
Thus, all elements of the instant application claim 1 are found in the Patent claim 1. Since application claim 1 is anticipated by claim 1 of the Patent, it is not patentably distinct from claim 1 of the Patent. 
Similarly, independent claim 15 is anticipated by claim 14 of the Patent for the same reasons mentioned above for claim 1, and therefore it is not patentably distinct from claim 14 of the Patent. 
Dependent claims 2-14 and 16-19 are anticipated by claims 1-15 and 17-18 of the Patent (see table above), and therefore they are not patentably distinct from claims 1-15 and 17-18 of the Patent. 
Independent claim 20 is related to a wireless communication method with same features as the apparatus of claim 14 of the Patent. Therefore, claim 20 of the instant application is an obvious variation of claim 14 of the Patent and not patentably distinct from claim 14 of the Patent. 


Allowable Subject Matter

Claims 1-20 are allowed over prior art. Claims 1, 15, 20 and their dependent thereof are allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.